t c memo united_states tax_court leon solomon verrett iii and charlotte i verrett petitioners v commissioner of internal revenue respondent docket no filed date leon solomon verrett iii and charlotte i verrett pro sese olivia j hyatt for respondent memorandum findings_of_fact and opinion kroupa judge respondent determined deficiencies in petitioners’ federal_income_tax of dollar_figure dollar_figure and dollar_figure for and respectively years at issue respondent disallowed among other things petitioners’ claimed deductions for expenses arising from a construction activity 1dollar amounts are rounded to the nearest dollar construction activity leon solomon verrett iii petitioner conducted respondent also determined petitioners liable for the accuracy-related_penalty under sec_6662 for the years at issue after concessions by petitioners only two issues for decision remain the primary issue is whether petitioner’s construction activity was for profit during the years at issue we hold that it was not we are also asked to decide whether petitioners are liable for the accuracy-related_penalty under sec_6662 for the years at issue we hold that they are findings_of_fact the parties have stipulated some facts we incorporate the stipulation of facts and the accompanying exhibits by this reference petitioners resided in north carolina when they filed the petition mrs verrett is a doctor and earned wage income of dollar_figure dollar_figure and dollar_figure for the years at issue petitioner performed construction services under the moniker leon’s not so odd jobs beginning in the construction 2all section references are to the internal_revenue_code code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated 3petitioners concede all adjustments to their income_tax for the years at issue except with respect to deductions from the construction activity claimed on schedule c profit or loss from business activity has not generated a profit for any of the years it has operated petitioner was employed as a purchasing manager before starting the construction activity petitioner managed his construction activity from a home_office the construction activity had a listing in the local telephone directory the construction activity did not have a business plan a dedicated bank account or an internet presence petitioner did not use computer_software to track finances although he had done so as a purchasing manager petitioner was not licensed as a general contractor the construction activity consequently generated limited income without the license because petitioner could not lawfully undertake larger construction jobs petitioner owned a tractor four trailers various power tools and other machinery that he used in his construction activity petitioner charged lower rates than did other local contractors petitioner did not follow the industry practice of applying a overhead charge to the cost of materials rather petitioner directed his clients to purchase the materials from a home improvement store most of petitioner’s construction services during the years at issue involved uncompensated projects for his family and his church petitioner renovated his own home and restored his mother-in-law’s home after it suffered water damage petitioner was the volunteer director of a dollar_figure million construction_project at his church petitioner used the same tools and equipment for these endeavors that he used when providing paid construction services petitioners claimed construction activity income of dollar_figure dollar_figure and dollar_figure and expenses of dollar_figure dollar_figure and dollar_figure for the years at issue respondent issued petitioners the deficiency_notice for the years at issue petitioners timely filed a petition opinion we are asked to decide whether petitioner conducted his construction activity for profit within the meaning of sec_183 when it failed to generate a profit during any of the years at issue or any of the other years he conducted the activity we are also asked to decide whether petitioners are liable for the accuracy-related_penalty we address each of these issues in turn i sec_183 analysis whether a taxpayer may deduct expenses related to an activity depends on whether it is carried on for profit sec_162 sec_212 a taxpayer generally may not deduct losses attributable to an activity unless that activity is engaged in for profit sec_183 an activity is engaged in for profit if the taxpayer has an actual honest profit objective even if it is unreasonable or unrealistic sec_1_183-2 income_tax regs petitioner bears the burden of proving by a preponderance_of_the_evidence that he was engaged in the construction activity for profit see rule a the decision in this case is appealable to the united_states court_of_appeals for the fourth circuit absent stipulation to the contrary so we apply that law see 54_tc_742 aff’d 445_f2d_985 10th cir we examine whether the taxpayer engaged in the activity with the actual and honest objective of making a profit see hendricks v commissioner tcmemo_1993_396 aff’d 32_f3d_94 4th cir this court considers whether an activity is engaged in for profit on a case-by- case basis taking into account all the facts and circumstances involved see 72_tc_411 aff’d without published opinion 647_f2d_170 9th cir the taxpayer’s expectation of profit need not be reasonable but it must be bona_fide see 94_tc_41 78_tc_642 aff’d without opinion 702_f2d_1205 d c cir golanty v commissioner t c pincite sec_1_183-2 income_tax regs greater weight is given to objective facts rather than to the taxpayer’s statement of intent see 781_f2d_724 9th cir aff’g lahr v commissioner tcmemo_1984_472 72_tc_659 sec_1_183-2 and b income_tax regs we structure our analysis of whether an activity is engaged in for profit around nine nonexclusive factors sec_1_183-2 income_tax regs the nine factors are the manner in which the taxpayer carried on the activity the expertise of the taxpayer or his or her advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that the assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or loss with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and whether elements of personal pleasure or recreation are involved id no factor or set of factors is controlling nor is the existence of a majority of factors favoring or disfavoring a profit objective controlling 544_f3d_900 8th cir aff’g tcmemo_2007_309 hendricks v commissioner f 3d pincite golanty v commissioner t c pincite sec_1_183-2 income_tax regs moreover certain factors may be given more weight than others because they are more meaningfully applied to the facts see vitale v commissioner tcmemo_1999_131 aff’d without published opinion 217_f3d_843 4th cir all nine factors do not necessarily apply in every case see green v commissioner tcmemo_1989_436 see also akelis v commissioner tcmemo_1989_182 a manner in which the taxpayer conducts the activity we begin with the first factor by considering whether petitioner carried on the construction activity in a businesslike manner see sec_1_183-2 income_tax regs an activity is operated in a businesslike manner when among other things the organizer had a business plan advertised the services maintained complete records and instituted changes in an effort to earn a profit see engdahl v commissioner t c pincite rinehart v commissioner tcmemo_2002_9 sec_1_183-2 income_tax regs petitioner did not develop a business plan nor maintain a dedicated bank account for the construction activity see keating v commissioner tcmemo_2007_309 his marketing efforts were limited to placing a listing in the telephone directory the construction activity did not have a web site petitioner did not maintain complete and accurate records petitioner also charged a significantly lower rate than did competing services he acknowledged that he needed to increase his prices to make a profit further he rejected the industry practice of charging overhead on materials most of the construction activity was devoted to charitable and unpaid personal projects this is inconsistent with a venture motivated by profit finally petitioner understood that the construction activity’s income would be limited unless he became a licensed general contractor he never did so he suggests that the costs associated with the license were prohibitive there is no indication however that petitioner attempted to finance his costs for the license his claimed inability to afford the license is inconsistent with his accumulation of substantial tools and machinery we find that petitioner did not conduct the construction activity in a businesslike manner this factor weighs in favor of respondent b the expertise of the taxpayers or advisers the second factor is whether petitioner developed his own expertise and sought guidance from industry experts see sec_1_183-2 income_tax regs petitioner acknowledged his practices made the construction activity consistently unprofitable he testified that he came from a family of construction workers yet nothing in the record established his relatives were experts or that he consulted with them we find that petitioner did not demonstrate any business expertise or consult with any experts this factor weighs against petitioner c the taxpayer’s time and effort the third factor focuses on the time and effort the taxpayer expended in carrying on the activity sec_1 b income_tax regs petitioner spent significant time on his construction activity during the years at issue respondent emphasizes however and we agree that petitioner devoted most of his time to projects for his church or his family the construction activity therefore had a substantial personal aspect see id we note that during the years at issue petitioner’s paid projects generated only dollar_figure of income while the construction activity resulted in net losses of dollar_figure accordingly we find this factor favors respondent d expectation that property used in the activity may appreciate fourth we weigh petitioner’s expectation that the assets used in the construction activity may appreciate see sec_1_183-2 income_tax regs the construction activity did not have any appreciating assets rather all of the assets were depreciable this factor favors respondent e taxpayer’s success in other similar activities a taxpayer’s previous success in similar activities may show that the taxpayer has a profit objective even though the current activity is presently unprofitable see sec_1_183-2 income_tax regs a taxpayer’s success in other unrelated activities also may indicate a profit objective see daugherty v commissioner tcmemo_1983_188 petitioner was a skilled tradesman petitioner did not have any experience however operating a construction company nor did petitioner apply transferable skills from his past professional experience to the construction activity we find that petitioner did not have previous experience operating a similar venture this factor also favors respondent f history of income or losses the sixth factor is the taxpayer’s history of income or losses with respect to the activity see sec_1_183-2 income_tax regs petitioner acknowledges that the construction activity was never profitable neither petitioner’s pricing nor his decision to disregard the general contractor’s license constitute an unforeseen circumstance outside of his control see id nor can the years at issue be reasonably characterized as the construction activity’s startup stage see id this factor weighs against petitioner g amount of occasional profits the seventh factor is whether the activity generated any occasional profits see sec_1_183-2 income_tax regs the construction activity never generated any profits this factor also weighs against petitioner h financial status of the taxpayer respondent argues that the eighth factor the financial status of the taxpayer negates petitioner’s profit_motive see sec_1_183-2 income_tax regs he asserts that the construction activity losses benefited the couple by offsetting mrs verrett’s substantial wage income from her medical practice we agree this factor favors respondent i elements of personal pleasure the last factor looks to elements of personal pleasure or recreation see sec_1_183-2 income_tax regs petitioner enjoyed the activity and derived personal satisfaction from helping his church the community and his family we note however that petitioner’s enjoyment of the construction activity is not sufficient to cause the activity to be classified as a hobby if other factors indicate that he engaged in it for profit see id this factor favors respondent j sum of the factors after considering all the facts and circumstances we find that petitioner has not shown that he engaged in the construction activity for profit we recognize that petitioner was an able craftsman his desire to be a contributing member of his community is admirable petitioner’s decisions regarding pricing the general contractor’s license and unpaid projects however show that he was not primarily motivated by profit it is significant that the construction activity has never generated a profit a for-profit enterprise would not repeatedly and consistently generate losses without changing its practices nor can we ignore that the losses offset mrs verrett’s wage income we conclude that during the years at issue petitioner did not engage in the construction activity with the dominant objective and intent of realizing a profit and petitioners are not entitled to the expense deductions claimed to the extent they exceed the gross_income from the construction activity ii accuracy-related_penalty we now turn to respondent’s determination that petitioners are liable for an accuracy-related_penalty under sec_6662 for each year at issue a taxpayer is liable for an accuracy-related_penalty on any part of an underpayment attributable to among other things negligence or a substantial_understatement_of_income_tax sec_6662 and the commissioner has the burden of production and must come forward with sufficient evidence that it is appropriate to impose a penalty sec_7491 see 116_tc_438 the taxpayer bears the burden_of_proof as to any defense to the accuracy-related_penalty sec_7491 rule a higbee v commissioner t c pincite negligence is defined as any failure to make a reasonable attempt to comply with the provisions of the code or to exercise ordinary and reasonable care in the preparation of a tax_return sec_6662 sec_1_6662-3 income_tax regs a taxpayer fails to make a reasonable attempt to ascertain the correctness of a deduction credit or exclusion on a return that would seem to a reasonable and prudent person to be too good to be true under the circumstances sec_1_6662-3 income_tax regs there is a substantial_understatement_of_income_tax if the amount of the understatement exceeds the greater of either of the tax required to be shown on the return or dollar_figure sec_6662 b d a sec_1_6662-4 income_tax regs petitioners conceded almost all of the adjustments set forth in the deficiency_notice the record does not support the conclusion that the construction activity was for profit there is nothing in the record to show that petitioners made a reasonable attempt to comply with the code further petitioners’ concessions and the court’s decision result in a substantial_understatement_of_income_tax for each of the years at issue see higbee v commissioner t c pincite jarman v commissioner tcmemo_2010_285 respondent has met his burden of production a taxpayer is not liable for an accuracy-related_penalty however if the taxpayer acted with reasonable_cause and in good_faith with respect to any portion of the underpayment sec_6664 sec_1_6664-4 income_tax regs the determination of whether a taxpayer acted with reasonable_cause and in good_faith depends on the pertinent facts and circumstances including the taxpayer’s efforts to assess his or her proper tax_liability the knowledge experience and education of the taxpayer and the reliance on the advice of a professional sec_1_6664-4 income_tax regs petitioners have not demonstrated that they acted with reasonable_cause petitioners have not provided any evidence that the conceded deductions were made in good_faith or with reasonable_cause nor have petitioners shown reasonable_cause for claiming deductions for the construction activity losses we find under the relevant facts and circumstances that petitioners did not act with reasonable_cause and in good_faith with respect to the years at issue we therefore hold petitioners liable for the accuracy-related_penalty under sec_6662 for the years at issue we have considered all arguments made in reaching our decision and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
